Order entered November 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01532-CR

                        FELIX HERNANDEZ CISNEROS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-60536-U

                                            ORDER
       The Court REINSTATES the appeal.

       On August 15, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel J. Daniel

Oliphant; and (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is his

workload.

       We note that appellant’s brief was originally due May 22, 2013; on June 19, 2013,

appellant’s counsel was granted an extension until July 29, 2013 to file appellant’s brief; and the

appeal has been abated for two and one-half months awaiting findings on why appellant’s brief
has not been filed. Accordingly, we DO NOT ADOPT the finding that appellant requires an

additional ninety from October 29, 2013 to file appellant’s brief.

       We ORDER appellant to file his brief by DECEMBER 6, 2013. No further extensions

will be granted. If appellant’s brief is not filed by the date specified, the Court will order J.

Daniel Oliphant removed as appellant’s attorney and will order the trial court to appoint new

counsel to represent appellant in this case.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; to J. Daniel Oliphant;

and to the Dallas County District Attorney’s Office.



                                                       /s/   DAVID EVANS
                                                             JUSTICE